JOHN HANCOCK Sovereign bond fund (on behalf of John Hancock Bond Fund) AMENDMENT TO ADVISORY AGREEMENT AMENDMENT made this 1st day of July, 2011, to the Advisory Agreement dated July 1, 2009 (the “Agreement”), between John Hancock Sovereign Bond Fund, a Massachusetts business trust, on behalf of its series, John Hancock Bond Fund, and John Hancock Advisers, LLC, a Delaware limited liability company. In consideration of the mutual covenants contained herein, the parties agree as follows: 1. CHANGE IN APPENDIX A Appendix A of the Agreement, which relates to Section 4 of the Agreement, “Compensation of Adviser,” is hereby amended to reflect the following fee schedule: Percentage of Average Daily Net Assets Fund First $500 million of Average Daily Net Assets Next $500 million of Average Daily Net Assets Next $500 million of Average Daily Net Assets Next $500 million of Average Daily Net Assets Next $500 million of Average Daily Net Assets Excess over $2.5 billion of Average Daily Net Assets John Hancock Bond Fund 0.500% 0.475% 0.450% 0.450% 0.400% 0.350% 2. EFFECTIVE DATE This Amendment shall become effective as of the date first mentioned above. 3. DEFINED TERMS Unless otherwise defined herein, capitalized terms used herein have the meanings specified in or pursuant to the Agreement. 4. OTHER TERMS OF THE AGREEMENT Except as specifically amended hereby, all of the terms and conditions of the Agreement shall continue to be in full force and effect and shall be binding upon the parties in accordance with their respective terms. 1 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed under seal by their duly authorized officers as of the date first mentioned above. JOHN HANCOCK SOVEREIGN BOND FUND, on behalf of John Hancock Bond Fund By: /s/Andrew Arnott Andrew Arnott Senior Vice President and Chief Operating Officer JOHN HANCOCK ADVISERS, LLC By: /s/Keith F.
